Order unanimously reversed, without costs, and motion denied without prejudice to its renewal upon proper papers. Memorandum: This record which failed to set forth the infant’s age was insufficient for 'Special Term to exercise its discretion in permitting the filing of a late claim (General Municipal Law, § 50-e, subd. 5; Chao v. Westhill Cent. School Dist.) 35 A D 2d 1071). (Appeal from order of Monroe Special Term, granting motion to file late notice of claim.) Present — Del Vecchio, J. P., Marsh, Gabrielli, Cardamone and Henry, JJ.